Exhibit 10.4

CEO

FORM OF

McKESSON CORPORATION

STATEMENT OF TERMS AND CONDITIONS

APPLICABLE TO AWARDS MADE TO

THE CHIEF EXECUTIVE OFFICER

PURSUANT TO THE LONG-TERM INCENTIVE PLAN

The following terms and conditions shall apply to awards made under the McKesson
Corporation Long-Term Incentive Plan on or after May 26, 2009 to a key executive
of the Company (the “Participant”). Capitalized terms used herein are defined in
Section 7.

1. Committee Action.

The Target Award is the amount specified by the Committee at the time of making
the award. Notwithstanding any provision of the Plan to the contrary, no amount
shall be payable with respect to a Performance Period unless the Committee
certifies that it is satisfied that the requirements (performance or otherwise)
associated with such payment have been fully met.

2. Performance Measures.

Any payment pursuant to the Target Award shall be contingent upon the Company’s
performance during the Performance Period. The final amount to be paid pursuant
to the Target Award shall be calculated by determining the percentage,
determined with reference to the Performance Chart (with interpolation), and
then applying the result to the Target Award (such finally determined amount,
the “Actual Award”). The Target Award and the Actual Award may be referred to
herein cumulatively as the “Awards.”

The Committee reserves the right to reduce the individual payments determined
according to the above formula.

Payment of the Actual Award, if any, shall be made in a lump sum as soon as
reasonably practicable following the end of the Performance Period and the
Committee’s certification as set forth in Section 1, subject to forfeiture as
provided in Section 3 below or acceleration as provided in Section 4 below;
provided, however, that the Actual Award shall not be paid later than following
the end of the calendar year in which the Performance Period ends, unless as
otherwise provided below.



--------------------------------------------------------------------------------

CEO

 

3. Effect of a Termination of Employment.

 

  (a) Termination of Employment Due to Retirement, Death or Long-Term Disability
Prior to Completion of One Half of the Performance Period; Termination for Any
Reason Other Than Retirement, Death or Long-Term Disability Prior to Payment of
the Actual Award

If the Participant ceases to be a bona fide employee of the Company prior to
completion of one half of the Performance Period, for any reason, or prior to
the payment of the Actual Award for any reason other than Retirement, death or
Long-Term Disability, the Participant’s interest in the Awards shall be
forfeited in its entirety and no amount shall be payable to the Participant with
respect to service during the Performance Period.

 

  (b) Termination of Employment by Reason of Retirement, Death or Long-Term
Disability On or After Completion of One Half of the Performance Period

If the Participant ceases to be a bona fide employee of the Company on or after
completion of one half of the Performance Period, due to Retirement, death or
Long-Term Disability, the Participant (or the Participant’s Beneficiary, if
payment is made on account of the death of the Participant) shall be entitled to
receive the following as soon as reasonably practicable after the end of the
Performance Period, but prior to the end of the calendar year in which the
Performance Period ends:

The pro-rata portion of the Actual Award adjusted by the actual service during
the Performance Period; provided, the fraction representing the pro-rata amount
shall be applied to the Actual Award, which is based on the actual performance
during the Performance Period, and not the Target Award.

4. Effect of Change in Control.

In the event of the occurrence of a Change in Control prior to the termination
of the Participant’s employment with the Company, the Actual Award will be
calculated and replaced with an award of restricted cash with a dollar amount
equal to the dollar amount of the Actual Award assuming attainment of target
performance or actual performance achieved, if greater, as of the Change in
Control and with the restrictions on such restricted cash award lapsing at the
end of the Performance Period applicable to the Target Award without regard to
the Change in Control. In the event that the Participant’s employment is
terminated by the Company without Cause or for Retirement, death or Long Term
Disability or by the Participant for Good Reason during the vesting period of
the restricted cash award, such restricted cash award shall immediately vest and
be paid out as follows:

The Participant shall receive a cash payment determined based on the Performance
Chart measured through the last full fiscal year completed prior to the
employment termination date, and paid as soon as practicable following the
employment termination

 

2



--------------------------------------------------------------------------------

CEO

 

date, but in no event later than the date that is the later of (i) the end of
the calendar year or (ii) two and one-half months after, such Participant
terminates employment.

5. Section 409A.

It is the Company’s intent that the Awards under the Plan do not constitute
deferred compensation subject to section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”); however, to the extent any amount payable
under the Plan, when considered together with any other payments or benefits
which may be considered deferred compensation subject to Section 409A (as
determined by the Company in its reasonable judgment), would result in the
imposition of additional tax under Section 409A if paid on or within six months
following such termination of employment, such amount shall instead be paid on
the date that follows the date of such termination of employment by six months
or such longer time as required to avoid tax liabilities under Section 409A. For
purposes of this Statement of Terms and Conditions, “termination of employment”
and similar iterations, shall have the same meaning as “Separation from Service”
as defined in DCAP III.

6. Employment Agreement.

Notwithstanding the foregoing, no provision in this document herein shall
adversely affect any provision in the employment agreement by and between the
Participant and the Company, if any, in effect at the time when payments are
made under the Plan.

7. Definitions.

When capitalized in the text of this Statement of Terms and Conditions the
following terms shall have the meaning set forth below:

 

  (a) “Beneficiary” means the person, persons or entity designated by a
Participant in accordance with any procedures established by the Committee to
receive any amounts distributable under the Plan in the event of the death of
the Participant. If no Beneficiary is designated or if no designated Beneficiary
is living when a distribution is to be made, then the Beneficiary shall be the
Participant’s current lawful spouse if then living or, if not, the Participant’s
estate. A Participant may change or revoke a previous designation of a
Beneficiary at any time.

 

  (b) “Cause” means termination of the Participant’s employment with the Company
upon the Participant’s negligent or willful engagement in misconduct which, in
the sole determination of the Chief Executive Officer (“CEO”) (or his designee),
is injurious to the Company, its employees, or its customers.

 

  (c) “Change in Control” shall have the meaning set forth in Section 6 of the
Plan.

 

3



--------------------------------------------------------------------------------

CEO

 

 

  (d) “Committee” means the Compensation Committee of the Board of Directors of
the Company.

 

  (e) “Company” means McKesson Corporation, a Delaware corporation, including
its subsidiaries and affiliates.

 

  (f) “DCAP III” means the McKesson Corporation Deferred Compensation
Administration Plan III, as amended from time to time.

 

  (g) “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant:

 

  (i) Any material change by the Company in the CEO’s functions, duties or
responsibilities as President and Chief Executive Officer, which change would
cause the CEO’s position with the Company to become of less dignity,
responsibility, importance, or scope as compared to the position and attributes
that applied to the CEO immediately prior to the Change in Control, or an
adverse change in the CEO’s title, position or his obligation and right to
report directly to the Board;

 

  (ii) Any reduction in the CEO’s base annual salary, MIP target or Long Term
Incentive compensation (LTI) targets, which LTI targets include cash awards with
performance periods greater than one year and equity based grants, except for
reductions that are equivalent to reductions applicable to executive officers of
the Company;

 

  (iii) Any material failure by the Company to comply with any of the provisions
of an award (or of any employment agreement between the parties) subsequent to a
Change in Control;

 

  (iv) The Company’s requiring the CEO to be based at any office or location
more than 25 miles from the office at which the CEO is based on the date
immediately preceding the Change in Control, except for travel reasonably
required in the performance of the CEO’s responsibilities;

 

  (v) Cancellation of the automatic renewal mechanism set forth in the CEO’s
Employment Agreement;

 

  (vi) If the Board removes the CEO as Chairman at or after a Change in Control
(or prior to a Change in Control if at the request of any third party
participating in or causing the Change in Control), unless such removal is
required by then-applicable law; or

 

  (vii) A change in the majority of the members of the Board as it was construed
immediately prior to the Change in Control;

 

4



--------------------------------------------------------------------------------

CEO

 

provided that the Participant (A) has given written notice to the Board as to
the details of the basis for such Good Reason within thirty (30) days following
the date on which the Participant alleges the condition giving rise to such Good
Reason initially occurs and the Company has failed to provide a reasonable cure
within thirty (30) business days after its receipt of such notice and
(B) Participant’s Separation from Service occurs within ninety (90) days of the
time in which the condition giving rise to such Good Reason initially occurs.

 

  (h) “Long-Term Disability” shall mean that an individual is determined by the
Social Security Administration to be totally disabled.

 

  (i) The “Performance Chart” shall be the performance measure(s) and award
scale(s), specified by the Committee at the time of making the award.

 

  (j) “Performance Period” is the period of time, identified by a beginning and
end date, specified by the Committee at the time of making the award over which
performance is measured.

 

  (k) “Plan” means the McKesson Corporation Long-Term Incentive Plan, as amended
from time to time.

 

  (l) “Retirement” means Approved Retirement in accordance with the McKesson
Executive Benefit Retirement Plan or having age plus service equal to or greater
than 65 and designation as a retiree by the Compensation Committee of the Board.

 

  (m) “Target Award” means the amount specified by the Committee payable to a
participant for the Performance Period and payable for achievement at 100%.

 

5



--------------------------------------------------------------------------------

OFFICERS

 

FORM OF

McKESSON CORPORATION

STATEMENT OF TERMS AND CONDITIONS

APPLICABLE TO AWARDS MADE TO

CERTAIN OFFICERS

PURSUANT TO THE LONG-TERM INCENTIVE PLAN

The following terms and conditions shall apply to awards made under the McKesson
Corporation Long-Term Incentive Plan on or after May 26, 2009 to a key executive
of the Company (the “Participant”). Capitalized terms used herein are defined in
Section 7.

1. Committee Action.

The Target Award is the amount specified by the Committee at the time of making
the award. The Committee reserves the right to adjust an individual’s Target
Award prior to the date of payment of such award if there is a change in an
individual’s duties and/or responsibilities. Notwithstanding any provision of
the Plan to the contrary, no amount shall be payable with respect to a
Performance Period unless the Committee certifies that it is satisfied that the
requirements (performance or otherwise) associated with such payment have been
fully met.

2. Performance Measures.

Any payment pursuant to the Target Award shall be contingent upon the Company’s
performance during the Performance Period. The final amount to be paid pursuant
to the Target Award shall be calculated by determining the percentage,
determined with reference to the Performance Chart (with interpolation), and
then applying the result to the Target Award (such finally determined amount,
the “Actual Award”). The Target Award and the Actual Award may be referred to
herein cumulatively as the “Awards.”

The Committee reserves the right to reduce the individual payments determined
according to the above formula.

Payment of the Actual Award, if any, shall be made in a lump sum as soon as
reasonably practicable following the end of the Performance Period and the
Committee’s certification as set forth in Section 1, subject to forfeiture as
provided in Section 3 below or acceleration as provided in Section 4 below;
provided, however, that the Actual Award shall not be paid later than following
the end of the calendar year in which the Performance Period ends, unless as
otherwise provided below.

 

1



--------------------------------------------------------------------------------

OFFICERS

 

3. Effect of a Termination of Employment.

 

  (a) Termination of Employment Due to Retirement, Death or Long-Term Disability
Prior to Completion of One Half of the Performance Period; Termination for Any
Reason Other Than Retirement, Death or Long-Term Disability Prior to Payment of
the Actual Award

If the Participant ceases to be a bona fide employee of the Company prior to
completion of one half of the Performance Period, for any reason, or prior to
the payment of the Actual Award for any reason other than Retirement, death or
Long-Term Disability, the Participant’s interest in the Awards shall be
forfeited in its entirety and no amount shall be payable to the Participant with
respect to service during the Performance Period.

 

  (b) Termination of Employment by Reason of Retirement, Death or Long-Term
Disability On or After Completion of One Half of the Performance Period

If the Participant ceases to be a bona fide employee of the Company on or after
completion of one half of the Performance Period, due to Retirement, death or
Long-Term Disability, the Participant (or the Participant’s Beneficiary, if
payment is made on account of the death of the Participant) shall be entitled to
receive the following as soon as reasonably practicable after the end of the
Performance Period, but prior to the end of the calendar year in which the
Performance Period ends:

The pro-rata portion of the Actual Award adjusted by the actual service during
the Performance Period; provided, the fraction representing the pro-rata amount
shall be applied to the Actual Award, which is based on the actual performance
during the Performance Period, and not the Target Award.

4. Effect of Change in Control.

In the event of the occurrence of a Change in Control prior to the termination
of the Participant’s employment with the Company, the Actual Award will be
calculated and replaced with an award of restricted cash with a dollar amount
equal to the dollar amount of the Actual Award assuming attainment of target
performance or actual performance achieved, if greater, as of the Change in
Control and with the restrictions on such restricted cash award lapsing at the
end of the Performance Period applicable to the Target Award without regard to
the Change in Control. In the event that the Participant’s employment is
terminated by the Company without Cause or for Retirement, death or Long Term
Disability or by the Participant for Good Reason during the vesting period of
the restricted cash award, such restricted cash award shall immediately vest and
be paid out as follows:

The Participant shall receive a cash payment determined based on the Performance
Chart measured through the last full fiscal year completed prior to the
employment

 

2



--------------------------------------------------------------------------------

OFFICERS

termination date, and paid as soon as practicable following the employment
termination date, but in no event later than the date that is the later of
(i) the end of the calendar year or (ii) two and one-half months after, such
Participant terminates employment.

5. Section 409A.

It is the Company’s intent that the Awards under the Plan do not constitute
deferred compensation subject to section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”); however, to the extent any amount payable
under the Plan, when considered together with any other payments or benefits
which may be considered deferred compensation subject to Section 409A (as
determined by the Company in its reasonable judgment), would result in the
imposition of additional tax under Section 409A if paid on or within six months
following such termination of employment, such amount shall instead be paid on
the date that follows the date of such termination of employment by six months
or such longer time as required to avoid tax liabilities under Section 409A. For
purposes of this Statement of Terms and Conditions, “termination of employment”
and similar iterations, shall have the same meaning as “Separation from Service”
as defined in DCAP III.

6. Employment Agreement.

Notwithstanding the foregoing, no provision in this document herein shall
adversely affect any provision in the employment agreement by and between the
Participant and the Company, if any, in effect at the time when payments are
made under the Plan.

7. Definitions.

When capitalized in the text of this Statement of Terms and Conditions the
following terms shall have the meaning set forth below:

 

  (a) “Beneficiary” means the person, persons or entity designated by a
Participant in accordance with any procedures established by the Committee to
receive any amounts distributable under the Plan in the event of the death of
the Participant. If no Beneficiary is designated or if no designated Beneficiary
is living when a distribution is to be made, then the Beneficiary shall be the
Participant’s current lawful spouse if then living or, if not, the Participant’s
estate. A Participant may change or revoke a previous designation of a
Beneficiary at any time.

 

  (b) “Cause” means termination of the Participant’s employment with the Company
upon the Participant’s negligent or willful engagement in misconduct which, in
the sole determination of the Chief Executive Officer (or his designee), is
injurious to the Company, its employees, or its customers.

 

  (c) “Change in Control” shall have the meaning set forth in Section 6 of the
Plan.

 

3



--------------------------------------------------------------------------------

OFFICERS

  (d) “Committee” means the Compensation Committee of the Board of Directors of
the Company.

 

  (e) “Company” means McKesson Corporation, a Delaware corporation, including
its subsidiaries and affiliates.

 

  (f) “DCAP III” means the McKesson Corporation Deferred Compensation
Administration Plan III, as amended from time to time.

 

  (g) “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant:

 

  (i) Any material adverse change by the Company in the Participant’s
authorities, duties, or responsibilities, which change would cause the
Participant’s position with the Company to become of less dignity,
responsibility, importance, or scope from the position and attributes that
applied to the Participant immediately prior to the Change in Control;

 

  (ii) Any significant reduction in the Participant’s base salary immediately
prior to the Change in Control, other than a reduction effected as part of an
across-the-board reduction affecting all Plan participants;

 

  (iii) Any material failure by the Company to comply with any of the provisions
of an award (or of any employment agreement between the parties) subsequent to a
Change in Control;

 

  (iv) The Company’s requiring the Participant to be based at any office or
location more than 25 miles from the office at which the Participant is based on
the date immediately preceding the Change in Control; or

 

  (v) Any change in the person to whom the Participant reports, as this
relationship existed immediately prior to a Change in Control;

provided that the Participant (A) has given written notice to the Board as to
the details of the basis for such Good Reason within thirty (30) days following
the date on which the Participant alleges the condition giving rise to such Good
Reason initially occurs and the Company has failed to provide a reasonable cure
within thirty (30) business days after its receipt of such notice and
(B) Participant’s Separation from Service occurs within ninety (90) days of the
time in which the condition giving rise to such Good Reason initially occurs.

 

  (h) “Long-Term Disability” shall mean that an individual is determined by the
Social Security Administration to be totally disabled.

 

4



--------------------------------------------------------------------------------

OFFICERS

  (i) The “Performance Chart” shall be the performance measure(s) and award
scale(s), specified by the Committee at the time of making the award.

 

  (j) “Performance Period” is the period of time, identified by a beginning and
end date, specified by the Committee at the time of making the award over which
performance is measured.

 

  (k) “Plan” means the McKesson Corporation Long-Term Incentive Plan, as amended
from time to time.

 

  (l) “Retirement” means Approved Retirement in accordance with the McKesson
Executive Benefit Retirement Plan or having age plus service equal to or greater
than 65 and designation as a retiree by the Compensation Committee of the Board.

 

  (m) “Target Award” means the amount specified by the Committee payable to a
participant for the Performance Period and payable for achievement at 100%.

 

5



--------------------------------------------------------------------------------

EMPLOYEES

 

FORM OF

McKESSON CORPORATION

STATEMENT OF TERMS AND CONDITIONS

APPLICABLE TO AWARDS MADE TO

CERTAIN EMPLOYEES

PURSUANT TO THE LONG-TERM INCENTIVE PLAN

The following terms and conditions shall apply to awards made under the McKesson
Corporation Long-Term Incentive Plan on or after May 26, 2009 to a key executive
of the Company (the “Participant”). Capitalized terms used herein are defined in
Section 6.

1. Committee Action.

The Target Award is the amount specified by the Committee at the time of making
the award. The Committee reserves the right to adjust an individual’s Target
Award prior to the date of payment of such award if there is a change in an
individual’s duties and/or responsibilities. Notwithstanding any provision of
the Plan to the contrary, no amount shall be payable with respect to a
Performance Period unless the Committee certifies that it is satisfied that the
requirements (performance or otherwise) associated with such payment have been
fully met.

2. Performance Measures.

Any payment pursuant to the Target Award shall be contingent upon the Company’s
performance during the Performance Period. The final amount to be paid pursuant
to the Target Award shall be calculated by determining the percentage,
determined with reference to the Performance Chart (with interpolation), and
then applying the result to the Target Award (such finally determined amount,
the “Actual Award”). The Target Award and the Actual Award may be referred to
herein cumulatively as the “Awards.”

The Committee reserves the right to reduce the individual payments determined
according to the above formula.

Payment of the Actual Award, if any, shall be made in a lump sum as soon as
reasonably practicable following the end of the Performance Period and the
Committee’s certification as set forth in Section 1, subject to forfeiture as
provided in Section 3 below or acceleration as provided in Section 4 below;
provided, however, that the Actual Award shall not be paid later than following
the end of the calendar year in which the Performance Period ends, unless as
otherwise provided below.

 

1



--------------------------------------------------------------------------------

EMPLOYEES

 

3. Effect of a Termination of Employment.

 

  (a) Termination of Employment Due to Retirement, Death or Long-Term Disability
Prior to Completion of One Half of the Performance Period; Termination for Any
Reason Other Than Retirement, Death or Long-Term Disability Prior to Payment of
the Actual Award

If the Participant ceases to be a bona fide employee of the Company prior to
completion of one half of the Performance Period, for any reason, or prior to
the payment of the Actual Award for any reason other than Retirement, death or
Long-Term Disability, the Participant’s interest in the Awards shall be
forfeited in its entirety and no amount shall be payable to the Participant with
respect to service during the Performance Period.

 

  (b) Termination of Employment by Reason of Retirement, Death or Long-Term
Disability On or After Completion of One Half of the Performance Period

If the Participant ceases to be a bona fide employee of the Company or of its
subsidiaries and affiliates, on or after completion of one half of the
Performance Period, due to Retirement, death or Long-Term Disability, the
Participant (or the Participant’s Beneficiary, if payment is made on account of
the death of the Participant) shall be entitled to receive the following as soon
as reasonably practicable after the end of the Performance Period, but prior to
the end of the calendar year in which the Performance Period ends:

The pro-rata portion of the Actual Award adjusted by the actual service during
the Performance Period; provided, the fraction representing the pro-rata amount
shall be applied to the Actual Award, which is based on the actual performance
during the Performance Period, and not the Target Award.

4. Effect of Change in Control.

In the event of the occurrence of a Change in Control prior to the termination
of the Participant’s employment with the Company, the Actual Award will be
calculated and replaced with an award of restricted cash with a dollar amount
equal to the dollar amount of the Actual Award assuming attainment of target
performance or actual performance achieved, if greater, as of the Change in
Control and with the restrictions on such restricted cash award lapsing at the
end of the Performance Period applicable to the Target Award without regard to
the Change in Control. In the event that the Participant’s employment is
terminated by the Company without Cause or for Retirement, death or Long Term
Disability or by the Participant for Good Reason during the vesting period of
the restricted cash award, such restricted cash award shall immediately vest and
be paid out as follows:

The Participant shall receive a cash payment determined based on the Performance
Chart measured through the last full fiscal year completed prior to the
employment

 

2



--------------------------------------------------------------------------------

EMPLOYEES

termination date, and paid as soon as practicable following the employment
termination date, but in no event later than the date that is the later of
(i) the end of the calendar year or (ii) two and one-half months after such
Participant terminates employment.

5. Section 409A.

It is the Company’s intent that the Awards under the Plan do not constitute
deferred compensation subject to section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”); however, to the extent any amount payable
under the Plan, when considered together with any other payments or benefits
which may be considered deferred compensation subject to Section 409A (as
determined by the Company in its reasonable judgment), would result in the
imposition of additional tax under Section 409A if paid on or within six months
following such termination of employment, such amount shall instead be paid on
the date that follows the date of such termination of employment by six months
or such longer time as required to avoid tax liabilities under Section 409A. For
purposes of this Statement of Terms and Conditions, “termination of employment”
and similar iterations, shall have the same meaning as “Separation from Service”
as defined in DCAP III.

6. Definitions.

When capitalized in the text of this Statement of Terms and Conditions the
following terms shall have the meaning set forth below:

 

  (a) “Beneficiary” means the person, persons or entity designated by a
Participant in accordance with any procedures established by the Committee to
receive any amounts distributable under the Plan in the event of the death of
the Participant. If no Beneficiary is designated or if no designated Beneficiary
is living when a distribution is to be made, then the Beneficiary shall be the
Participant’s current lawful spouse if then living or, if not, the Participant’s
estate. A Participant may change or revoke a previous designation of a
Beneficiary at any time.

 

  (b) “Cause” means termination of the Participant’s employment with the Company
upon the Participant’s negligent or willful engagement in misconduct which, in
the sole determination of the Chief Executive Officer (or his designee), is
injurious to the Company, its employees, or its customers.

 

  (c) “Change in Control” shall have the meaning set forth in Section 6 of the
Plan.

 

  (d) “Committee” means the Compensation Committee of the Board of Directors of
the Company.

 

  (e) “Company” means McKesson Corporation, a Delaware corporation, including
its subsidiaries and affiliates.

 

3



--------------------------------------------------------------------------------

EMPLOYEES

  (f) “DCAP III” means the McKesson Corporation Deferred Compensation
Administration Plan III, as amended from time to time.

 

  (g) “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant:

 

  (i) Any material adverse change by the Company in the Participant’s
authorities, duties, or responsibilities, which change would cause the
Participant’s position with the Company to become of less dignity,
responsibility, importance, or scope from the position and attributes that
applied to the Participant immediately prior to the Change in Control;

 

  (ii) Any significant reduction in the Participant’s base salary immediately
prior to the Change in Control, other than a reduction effected as part of an
across-the-board reduction affecting all Plan participants;

 

  (iii) Any material failure by the Company to comply with any of the provisions
of an award (or of any employment agreement between the parties) subsequent to a
Change in Control; or

 

  (iv) The Company’s requiring the Participant to be based at any office or
location more than 25 miles from the office at which the Participant is based on
the date immediately preceding the Change in Control;

provided that the Participant (A) has given written notice to the Board as to
the details of the basis for such Good Reason within thirty (30) days following
the date on which the Participant alleges the condition giving rise to such Good
Reason initially occurs and the Company has failed to provide a reasonable cure
within thirty (30) business days after its receipt of such notice and
(B) Participant’s Separation from Service occurs within ninety (90) days of the
time in which the condition giving rise to such Good Reason initially occurs.

 

  (h) “Long-Term Disability” shall mean that an individual is determined by the
Social Security Administration to be totally disabled.

 

  (i) The “Performance Chart” shall be the performance measure(s) and award
scale(s), specified by the Committee at the time of making the award.

 

  (j) “Performance Period” is the period of time, identified by a beginning and
end date, specified by the Committee at the time of making the award over which
performance is measured.

 

4



--------------------------------------------------------------------------------

EMPLOYEES

  (k) “Plan” means the McKesson Corporation Long-Term Incentive Plan, as amended
from time to time.

 

  (l) “Retirement” means Approved Retirement in accordance with the McKesson
Executive Benefit Retirement Plan or having age plus service equal to or greater
than 65 and designation as a retiree by the Compensation Committee of the Board.

 

  (m) “Target Award” means the amount specified by the Committee payable to a
participant for the Performance Period and payable for achievement at 100%.

 

5